Citation Nr: 0516753	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  94-01 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 
20 percent for degenerative intervertebral disc disease of 
the lumbar spine without radiculopathy. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1991.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
left ear hearing loss; granted service connection for right 
ear hearing loss, rated as non-compensable; and granted 
service connection for lumbar strain, also rated as non-
compensable.  The veteran perfected an appeal of the denial 
of service connection and the ratings assigned for the 
service-connected disabilities.

The veteran's appeal was previously before the Board in 
January 2001, at which time the Board remanded the case to 
the RO for additional development.  Following that 
development, in a January 2004 rating decision the RO changed 
the definition of the service-connected low back disability 
to degenerative intervertebral disc disease of the lumbar 
spine without radiculopathy, and assigned a 20 percent rating 
for the disability effective in September 1991.  The veteran 
has not withdrawn his appeal of the assigned rating, and is 
deemed to be seeking the maximum rating available.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
finds, therefore, that the issue of entitlement to a higher 
rating for the low back disability remains in contention.

The veteran's appeal was again before the Board in September 
2004, at which time the Board decided issues no longer in 
appellate status; granted service connection for left ear 
hearing loss; and remanded the issues of entitlement to a 
compensable rating for bilateral hearing loss and a rating in 
excess of 20 percent for the low back disability for re-
adjudication.  In a January 2005 supplemental statement of 
the case the RO denied entitlement to a compensable rating 
for bilateral hearing loss, and confirmed the 20 percent 
rating for the low back disability.  The RO then returned the 
appeal to the Board for further consideration.

In November 2000 the veteran testified at a personal hearing 
before a Veterans Law Judge.  A transcript of that hearing is 
of record. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The average puretone threshold in the left ear is 
26 decibels, with speech discrimination ability of 
94 percent, and the average puretone threshold in the right 
ear is 41 decibels, with speech discrimination ability of 
88 percent.

3.  The low back disability is manifested by severe 
lumbosacral strain with marked limitation of forward bending 
and loss of lateral motion with osteoarthritic changes and 
narrowing of joint spaces.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85, Diagnostic 
Code 6100 (2004).

2.  The criteria for a 40 percent disability rating for 
degenerative intervertebral disc disease of the lumbar spine 
without radiculopathy are met, effective July 5, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1991); 38 C.F.R. §§ 4.1, 4.3, 4.40, 
4.45 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his hearing loss 
and low back disability warrant higher ratings than have been 
assigned.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirements of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and assistance 
in developing the claim.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in April 2001 and January 
2005 by informing him of the evidence required to establish 
entitlement to higher ratings.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the need to 
submit medical evidence that established entitlement to 
higher ratings.  The RO also informed him of the cumulative 
evidence previously provided to VA or obtained by VA on his 
behalf, and any evidence he identified that the RO was unable 
to obtain.  The Board finds that in all of these documents 
the RO informed him of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Although the April 2001 and January 2005 notices were sent 
following the July 1992 decision, the veteran has had more 
than four years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following the April 2001 notice the RO developed 
additional evidence, and re-adjudicated the substantive 
merits of the veteran's claim in January 2004 and January 
2005 supplemental statements of the case.  In re-adjudicating 
the appeal of the assigned ratings the RO considered all the 
evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  The Board finds 
that in this case the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and re-adjudicated after the 
notice was provided.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO obtained the veteran's service medical records and the 
private treatment records he identified, and provided him VA 
medical and audiometric examinations in November 1991 and 
December 2003.  In addition, the veteran presented hearing 
testimony before a Veterans Law Judge in November 2000.  He 
and his representative have been afforded the opportunity to 
present evidence and argument, and have done so.  He has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

The veteran has appealed the disability ratings initially 
assigned with the grant of service connection in July 1992.  
Because he has appealed the initial ratings, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Hearing Loss

Subsequent to the denial of a compensable disability rating 
in July 1992, the section of the rating schedule pertaining 
to the evaluation of hearing loss were revised effective June 
10, 1999.  Schedule for Rating Disabilities; Diseases of the 
Ear and Other Sense Organs, 64 Fed. Reg. 25,202 (1999) 
(codified at 38 C.F.R. § 4.85-4.87 (2004)).  The Board notes, 
however, that in comparing the rating criteria for evaluating 
hearing loss in the old and revised regulations as they 
pertain to the veteran's hearing loss, no material change in 
the rating criteria is shown.  The Board finds, therefore, 
that it can apply the current version of the regulation 
without prejudice to him.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, 
Diagnostic Codes 6100 (2004).  Disability ratings for hearing 
loss are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

When examined on separation from service in May 1991, 
audiometric testing revealed an average puretone threshold of 
19 decibels in the left ear, and 31 decibels in the right 
ear.  The testing during service did not include speech 
discrimination testing.

The VA audiometric testing in November 1991 revealed the 
following puretone decibel thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
10
25
65
60
LEFT
5
20
30
40

The average threshold in the right ear was 40 decibels, and 
the average in the left ear was 24 decibels.  In addition, 
speech audiometry revealed speech recognition ability of 
98 percent in the right ear and 96 percent in the left ear.

The VA audiometric examination in December 2003 revealed 
puretone decibel thresholds as follows:





HERTZ



1000
2000
3000
4000
RIGHT
10
30
65
60
LEFT
5
20
40
45

The puretone threshold average in the right ear was 
41 decibels, and that in the left was 26 decibels.  In 
addition, the speech recognition ability was 88 percent in 
the right ear and 94 percent in the left ear.

By considering the test results that are most favorable to 
the veteran (the December 2003 results), the evidence does 
not show that a compensable disability rating for the 
bilateral hearing loss is warranted.  A non-compensable 
rating is assigned for bilateral defective hearing where the 
puretone threshold average in one ear is 41 decibels, with 
speech recognition ability of 88 percent correct (Level II), 
and, in the other ear, the puretone threshold average is 
26 decibels, with speech recognition ability of 94 percent 
correct (Level I).  See 38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2004).  The Board finds, therefore, 
that the criteria for a compensable rating have not been met 
since the veteran's separation from service.  Fenderson, 12 
Vet. App. at 126-27.  For that reason the preponderance of 
the evidence is against the appeal to establish entitlement 
to a compensable disability rating for bilateral hearing 
loss.
Low Back Disorder
Rating Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, multiple 
involvements of the lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45 (2004).

Since the veteran's claim for service connection was 
initiated in August 1991, the rating criteria for back 
disabilities have been revised twice.  The rating criteria 
for intervertebral disc syndrome were revised in August 2002, 
effective September 23, 2002.  See Schedule for Rating 
Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part 4 (2004)).  
The rating criteria for disabilities of the entire spine were 
revised in August 2003, effective September 26, 2003.  See 
Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 4 (2004)).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 
3-00.

In denying entitlement to a compensable rating in the July 
1992 rating decision, the RO applied the version of the 
rating criteria previously in effect.  In January 2004 and 
January 2005 supplemental statements of the case, the RO 
considered the revisions to the rating criteria that became 
effective in September 2002 and September 2003.  The Board 
finds, therefore, that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to him.  
Bernard, 4 Vet. App. at 384.  

According to the version of the rating criteria in effect 
prior to September 2002, Diagnostic Code 5293 for 
intervertebral disc syndrome provided a 60 percent evaluation 
if the symptoms were pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, with little intermittent relief.  A 40 percent 
evaluation applied if symptoms were severe, with recurring 
attacks and intermittent relief.  A 20 percent evaluation 
applied if the symptoms were moderate, with recurring 
attacks.  38 C.F.R. § 4.71a (1991).

Diagnostic Code 5295 provided a 40 percent evaluation for 
severe lumbosacral strain characterized by listing of the 
whole spine to one side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
applied if the symptoms were muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  38 C.F.R. § 4.71a (1991).

Diagnostic Code 5293 was revised in September 2002 to provide 
that intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating applies.  The 
disability is rated as 40 percent disabling if manifested by 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The General Rating Formula for Diseases and Injuries of the 
Spine, which became effective in September 2003, is used to 
evaluate Diagnostic Code 5237 for lumbosacral strain, 
Diagnostic Code 5242 for degenerative arthritis of the spine, 
and Diagnostic Code 5243 for intervertebral disc syndrome, 
unless Diagnostic Code 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine is rated 
as 100 percent disabling.  Unfavorable ankylosis of the 
entire thoracolumbar spine is rated at 50 percent.  Forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine is 
rated at 40 percent.
Analysis

The Board notes that the veteran was treated during service 
for chronic lumbosacral strain.  During the November 1991 VA 
examination he complained of back pain.  Examination revealed 
excellent range of motion, but marked paraspinal muscle spasm 
in the area of L3-L5.  In the July 1992 rating decision here 
on appeal, the RO granted service connection for lumbar 
strain and evaluated the disability as non-compensable under 
Diagnostic Code 5295.

There is no evidence documenting the severity of the 
veteran's low back disability from November 1991 to November 
2000.  During the November 2000 hearing he testified that he 
had constant pain in his back, and muscle spasms at least 
once a week.  He had difficulty sitting for long periods or 
ambulating for long distances due to back pain.

The private treatment records show that in June 2001 
examination of the back revealed muscle spasms.  The veteran 
was, however, able to bend forward sufficiently to touch the 
tops of his feet.  At that time the physician entered a 
diagnosis of discogenic disease of the spine.  An X-ray study 
of the spine in July 2001 showed mild scoliosis with 
associated disc space narrowing and moderate osteophyte 
formation at L1-L2 and L2-L3.  There was also sclerosis of 
the facet joints at L4-L5 and L5-S1, bilaterally.  The 
veteran was examined later in July 2001 due to chronic back 
problems.  Examination again revealed a muscle spasm in the 
lumbar area.  On forward bending, he was able to touch his 
ankles.

During the November 2003 VA examination the veteran 
complained of recurrent back pain since an in-service injury 
that increased with activity.  He denied having had any 
incapacitating episodes during the previous year.  He had 
back pain with sitting more than an hour, and the back pain 
sometimes disrupted his sleep.  He also had back pain with 
bending at the waist.

Examination disclosed flattening of the lumbar lordosis to 
the point there was slight reversal of the normal lumbar 
curve.  There was pain on palpation of the lumbar muscles.  
Thoracolumbar forward flexion was to 40 degrees, 90 degrees 
being normal; extension was 10 degrees, with 30 degrees being 
normal; side bending was 15 degrees on each side, 30 degrees 
being normal; and rotation was also 15 degrees on each side, 
with 45 degrees being normal.  There was no evidence of 
radiculopathy or motor deficit in the lower extremities.  The 
Goldthwaite test was normal.  An X-ray study showed 
degenerative intervertebral disc disease of the lumbar spine, 
which was the examiner's diagnosis.  The examiner noted that 
the examination had occurred during a period of quiescent 
symptoms, and that the physical findings could be 
significantly different during a flare-up.  He determined 
that the back pain would result in early fatigue, weakened 
movements, and a loss of coordination.

Based on the evidence shown above, in a January 2004 rating 
decision the RO changed the definition of the service-
connected low back disability to degenerative intervertebral 
disc disease of the lumbar spine without radiculopathy.  The 
RO also increased the rating from zero to 20 percent, 
effective in September 1991.  In doing so the RO evaluated 
the low back disability under Diagnostic Code 5293, with a 
parallel citation to Diagnostic Code 5292 for limitation of 
motion.

In accordance with Diagnostic Code 5295, a 40 percent rating 
is applicable if the chronic lumbosacral strain (the original 
diagnosis in this case) is manifested by listing of the whole 
spine to one side, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space.  
Although the evidence does not indicate that the spine is 
listed to one side, the veteran does have flattening of the 
lumbar lordosis to the point there is slight reversal of the 
normal lumbar curve.  In addition, X-ray studies in July 2001 
revealed osteoarthritic changes and narrowing of the joint 
spaces.  The private physician in July 2001 did not evaluate 
the full range of motion, but examination in November 2003 
revealed loss of lateral motion of the spine (15 degrees from 
a normal of 30 degrees).  Forward bending of the spine was 
also limited to 40 degrees, with 90 degrees being normal.  
The Board finds, therefore, that the criteria for a 
40 percent rating pursuant to Diagnostic Code 5295 were met 
as of July 5, 2001, when the X-ray study was conducted.  

The criteria were not met prior to that date because there 
was no evidence documenting the existence of the arthritic 
changes or disc space narrowing.  Fenderson, 12 Vet. App. 
at 126-27.  Because consideration of the original rating 
criteria allow for a higher rating, the Board also finds that 
the original version of the rating criteria are more 
beneficial to the veteran.  VAOPGCPREC 3-00.

In granting an increased rating the Board must also explain 
why a higher rating is not warranted.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992).  According to the 
rating criteria in effect prior to September 2002, a 
60 percent rating was applicable for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy.  None of the evidence 
indicates that the low back disability is manifested by any 
symptoms of sciatic neuropathy, and the examiner in November 
2003 expressly found no evidence of radiculopathy.  According 
to the rating criteria that became effective in September 
2002, a 60 percent rating is applicable if the disability 
resulted in incapacitating episodes having a total duration 
of at least six weeks during the previous 12 months.  During 
the November 2003 examination the veteran denied having any 
incapacitating episodes.  In addition, a 50 percent rating 
could apply under the rating criteria that became effective 
in September 2003 if there was unfavorable ankylosis of the 
entire thoracolumbar spine.  None of the evidence indicates 
that the spine is ankylosed, either favorable or unfavorably.  
The Board finds, therefore, that the criteria for a rating in 
excess of 40 percent are not met.


ORDER

The appeal to establish entitlement to a compensable 
disability rating for bilateral hearing loss is denied.

A 40 percent rating for degenerative intervertebral disc 
disease of the lumbar spine without radiculopathy is granted 
effective July 5, 2001, subject to the laws and regulations 
pertaining to the payment of monetary benefits.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


